United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1029
Issued: October 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2012 appellant, through his attorney, filed a timely appeal from a
February 14, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
that denied his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 7, 2011.
On appeal, appellant’s attorney asserts that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 7, 2011 appellant, then a 60-year-old letter carrier, filed a traumatic injury claim,
alleging injury that day to his head, neck and back when his postal vehicle was rear-ended at a
traffic light. The employing establishment controverted the claim. In an undated statement,
Bryan McCarty, customer service supervisor, stated that he arrived at the accident scene shortly
after it occurred. Appellant was legally stopped when his postal vehicle was bumped but the
postal vehicle was not damaged. Mr. McCarty checked to ensure that appellant was not injured
or needed medical attention. Appellant asked whether he could sue the other driver, who was
cited for failure to control speed. Mr. McCarty again asked appellant if he was alright and
whether he was able to drive the vehicle back to the station. After appellant returned to the
station, he completed an incident report and clocked out for the day but did not return to work or
make contact since that time.
By letter dated July 13, 2011, OWCP informed appellant of the evidence needed to
support his claim and asked that he provide a detailed narrative report from his physician.
A police report dated July 7, 2011 noted that the accident occurred at 3:25 p.m. when
appellant was rear-ended. The driver of the other vehicle stated that, after a traffic light turned
green, she proceeded but did not notice that traffic had again stopped, when she struck the postal
vehicle. The report indicated minimal damage to both vehicles. The other driver was charged
with failure to control speed.
In an undated statement, appellant indicated that on June 7, 2011 when the light turned
green traffic moved forward and then stopped. At that time, he was struck from behind. Both
drivers moved their vehicles out of traffic and appellant observed that the other driver’s front
hood was pushed inward by the impact. Appellant did not remember hitting his head but stated
that his hat had been knocked off. He began to feel light-headed and remembered discussing the
accident with his supervisor and the police officer. Appellant stated that, while driving home
from work, he had a severe headache and neck and upper back pain. He drove to a local
emergency room for treatment.
A June 7, 2011 computerized tomography (CT) scan of the cervical spine found no acute
trauma to the cervical spine or surrounding soft tissues. A CT scan of the head that day was
negative for trauma. Dr. Daniel J. Wagner, Board-certified in emergency medicine, advised that
appellant was seen in the emergency department and could return to work without restrictions on
June 10, 2011.
In a June 8, 2011 report, Dr. Michael A. Mauger, a chiropractor, noted a history that
appellant’s vehicle was struck from behind. He provided findings of cervical, thoracic and
lumbar spine muscle spasms with decreased range of motion. Dr. Mauger obtained x-rays of the
cervical and lumbar spine, noting no evidence of fracture or dislocation. He diagnosed
headaches, neck, middle back, lower back and shoulder injury and advised that the conditions
were due to the work injury. On June 10, 2011 Dr. Mauger advised that appellant should be
excused from work from June 10 until 19, 2011 to avoid aggravating his condition. He
completed a Family and Medical Leave Act application on June 13, 2011 advising that appellant
could not work until about July 7, 2011.

2

A July 5, 2011 magnetic resonance imaging (MRI) scan study of the lumbar spine
demonstrated central disc protrusions and L2-3 and L4-5 and postlaminectomy findings at
L5-S1. On July 6, 2011 Dr. Mauger advised that appellant should remain off work until
July 20, 2011.
In a July 14, 2011 report, Dr. M.J. Pendleton, an internist, noted a history that appellant’s
postal vehicle was rear-ended on June 7, 2011. He reported daily headaches, blurred vision, a
stiff neck, left shoulder and radiating low back pain since the accident. Physical examination
demonstrated normal cervical, thoracic and lumbar ranges of motion and no abnormalities were
noted. Dr. Pendleton diagnosed cervical disc disease and postconcussion syndrome and advised
that appellant could not work. In a July 21, 2011 duty status report, he reiterated that appellant
could not work. Dr. Pendleton stated that the postconcussion syndrome was due to the
employment injury. In an August 9, 2011 duty status report, he indicated that both diagnoses
were due to the work injury. In an August 9, 2011 attending physician’s report, Dr. Pendleton
diagnosed cervical sprain/strain and postconcussion syndrome and checked a box “yes” that the
conditions were work related. In narrative reports dated August 9, 2011, he noted appellant’s
complaint of continued headaches and that his neck and back pain were worsening.
By decision dated August 18, 2011, OWCP found that the June 7, 2011 employment
incident occurred as alleged but that the medical evidence did not establish a medical condition
caused by this event.
On August 25, 2011 appellant, through his attorney, requested a telephone hearing. He
submitted a June 7, 2011 emergency room record, completed by Dr. Wagner and Dr. Robert P.
Andelman, Board-certified in emergency medicine. Appellant reported a history that his vehicle
was rear-ended that day with moderate force and a previous medical history of right knee
replacement and bulging disc. He complained of light-headedness, headaches and neck pain.
The only positive finding on physical examination was neck tenderness. A concussion without
loss of consciousness and musculoskeletal strain were diagnosed. Appellant was discharged
home and advised that he could return to work on June 10, 2011.
In reports dated July 26, August 30 and November 17, 2011, Dr. Pendleton reiterated his
findings and conclusions.
At the December 13, 2011 hearing, appellant described the June 7, 2011 motor vehicle
accident, stating that there was no damage to the postal vehicle but the car that hit him was
damaged. He became disoriented after the accident and his supervisor told him to drive the
vehicle back to the station. Upon his return, appellant was light-headed and developed a
headache. He went to the emergency room and returned to work on October 12, 2011.
In a February 14, 2012 decision, an OWCP hearing representative affirmed the
August 18, 2011 decision on the grounds that the medical opinion evidence did not establish that
appellant’s condition was caused by the June 7, 2011 incident.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.6 Neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS
OWCP found that the June 7, 2011 motor vehicles accident occurred as alleged. The
Board, however, finds that the medical evidence of record is insufficient to establish that
appellant sustained an injury or medical condition caused by this incident.
2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 385 (1989).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

The June 7, 2011 CT scan studies of the head and cervical spine, June 8, 2011 x-rays and
the July 5, 2011 MRI scan study did not include an opinion on the cause of any diagnosed
condition. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8
Under section 8101(2) of FECA, the term “physician” includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation
by the Secretary.9 As Dr. Mauger, an attending chiropractor, did not diagnose a subluxation as
demonstrated by x-ray, he is not considered a physician under FECA and his reports are of no
probative medical value
The June 7, 2011 emergency room report, completed by Dr. Wagner and Dr. Andelman,
included diagnoses of concussion and musculoskeletal strain. The report, however, also included
the negative CT scan studies described above and very minimal physical examination findings.
Moreover, Dr. Wagner advised that appellant could return to work without restrictions on
June 10, 2011. The report is therefore insufficient to establish that appellant’s continued medical
condition and disability were caused by the June 7, 2011 motor vehicle accident.
Dr. Pendleton diagnosed postconcussion syndrome and cervical disc disease and advised
that appellant could not work. His initial report on July 14, 2011 listed only normal physical
examination findings. Dr. Pendleton indicated by a check mark “yes,” that appellant’s diagnosed
conditions were caused by the June 7, 2011 employment incident. The Board has held that a
physician’s opinion on causal relationship which consists only of checking “yes” to a form
question is of little probative value and insufficient to establish causal relationship.10
Dr. Pendleton’s opinion regarding the conditions due to the June 7, 2011 incident were
inconsistent on the duty status reports he provided and he provided no explanation in any of his
reports as to how the collision on June 7, 2011 caused appellant’s continued complaints.
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and such relationship must be supported with
affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant.11 Dr. Pendleton did not provide any explanation
as to how the June 7, 2011 motor vehicle accident caused the diagnosed conditions. He did not
discuss the CT and MRI scan findings in relationship to the June 7, 201 incident or provide any
rationale as to why the June 7, 2011 incident caused continuing worsening symptoms.
Dr. Pendleton’s opinion is therefore insufficient to meet appellant’s burden of proof.
8

Willie M. Miller, 53 ECAB 697 (2002).

9

5 U.S.C. § 8101(2); see D.S., Docket No. 09-860 (issued November 2, 2009).

10

D.D., 57 ECAB 734 (2006).

11

Patricia J. Glenn, 53 ECAB 159 (2001).

5

As appellant did not submit sufficient medical evidence to establish that he sustained a
diagnosed condition caused by the June 7, 2011 employment incident, he did not meet his burden
of proof.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury causally
related to the June 7, 2011 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Gary J. Watling, supra note 2.

6

